DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 37. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrank (US Pub. 20170347180 A1).

Petrank discloses the following limitations:

25. A system for detecting the presence of an ear in proximity to an audio device (abstract), the system comprising: 
an input for obtaining a data signal from the environment of the audio device (Fig. 7, para. 78- the audio processing device plays a source audio signal s through an earpiece. The audio processing device may, for example, drive a diaphragm of an electroacoustic transducer in the earpiece to cause the earpiece to generate soundwaves for the audio signal s. Various types of audio content may be represented by the source audio signals); and 
an ear biometric authentication module configured to: compare one or more ear biometric features, extracted from the data signal, to an ear biometric template (para. 81- At stage 708, the audio processing device accesses pre-stored values for the acoustic echo w.sub.a-.sub.stored associated with earpieces that were previously determined to be located at an ear of a user. The values of w.sub.a-.sub.stored are thus representative of values that would be expected if an earpiece is located at the ear of the user) of an authorised user (para. 75); 
calculate one or more scores based on the comparison, the one or more scores being indicative of a distance between the one or more extracted ear biometric features and the ear biometric template (para. 83- the device determines a similarity score that indicates how closely the values of w.sub.a match the values of w.sub.a-.sub.stored. Generally, a closer match between the values indicates a greater likelihood that the current location of the earpiece is at the user's ear); 
compare the one or more scores to first and second thresholds, wherein the first and second thresholds are different to each other (Fig 7, element 712; Fig. 5, element 512; para. 75- signature most closely matched); and generate a first output indicative of the presence or absence of any ear in proximity to the audio device based on the comparison of the one or more scores to the first threshold (para. 83- At stage 712, the audio processing device may evaluate the similarity score with respect to a threshold score. If the similarity score satisfies the threshold (e.g., is greater than or equal to the threshold score), then the process 700 proceeds to stage 714 and the device outputs an indication that the earpiece is in the user's ear. If the similarity score does not satisfy the threshold, the process 700 proceeds to stage 718 and the device outputs an indication that the earpiece is not located in the user's ear.), and generate a second output indicative of the presence or absence of an ear of the authorised user in proximity to the audio device based on the comparison of the one or more scores to the second threshold (Fig. 5, para. 74-75, 228- The method further includes determining values of one or more features of the aural signal that indicate, as a result of playing the source audio signal, a characteristic of a space in which the user earpiece is located. The method further includes determining whether the one or more features of the aural signal match one or more acoustic signatures that are registered with a user account. The method further includes determining, based on whether the one or more features of the aural signal match the one or more acoustic signatures that are registered with the user account, whether to perform a specified action; paras. 61, 75, 211- subsequent/repeat authorizations).

26. The system according to claim 25, wherein the data signal comprises a plurality of data frames, each data frame comprising a plurality of data samples. (Fig. 6, plurality of audio segments, para. 38, 43)

27. The system according to claim 26, wherein the one or more ear biometric features are averaged over multiple data frames. (para. 43)

28. The system according to claim 26, wherein the first output is based on one or more extracted ear biometric features calculated from a first number of data frames, wherein the ear biometric authentication module is further configured to generate the second output based on the comparison of one or more ear biometric features extracted from a second number of data frames, greater than the first number, to the ear biometric template for the authorised user. (para. 43- In practice, the values of T, and thus of r.sub.a, tend to change rapidly. An earpiece may warm up, for example, the longer it is lodged in a user's ear, or based on increasing intensity of the source audio signal s during different segments of the song or as a result of the user increasing volume for playing the source audio signal s. To account for these rapidly changing values, the process 600 may determine a new value of T and r.sub.a for each of multiple small segments of the audio source signal s and the recorded aural signal r before computing the values of the acoustic echo parameter w.sub.a. For example, T and r.sub.a may be calculated for small segments of r and s (e.g., between 0.05 and 2 seconds), and then w.sub.a calculated after a longer time has passed (e.g., 2-10 seconds) based on values determined from multiple segments. These values may be averaged or otherwise combined at stage 622. In some implementations, the values of w.sub.a can be recalculated every 0.2 seconds (i.e., the size of the interval of r.sub.a every 0.2 seconds). In some implementations these intervals for calculating w.sub.a can be even smaller, such as every 0.05 or 0.1 seconds. The values of r.sub.a calculated at each interval can be combined by concatenation, i.e. by dividing r.sub.diff into different segments, finding the corresponding value of T for each segment, calculating r.sub.a and concatenating them. If additional segments of the source signal s and aural signal r remain to be processed before determining w.sub.a (stage 622), then at stage 620 the audio processing device selects the next segment of the signals s and r and returns to stage 610 for additional iterations. The process 600 may continue these iterations until a threshold number of iterations has passed or until another condition is satisfied.; note- per para. 13- process of Fig. 6 used for detecting the presense of an earpiece at the ear and authenticating a user.; para. 35-  the acoustic echo parameter w.sub.a may be applied in different contexts, for example, to generate unique acoustic signatures for users based on the configurations of users' ears that form a space for an earpiece, to verify the identity of users, to detect whether an earpiece is disposed in the ear of a user)

29. The system according to claim 25, wherein the second output is generated responsive to a determination that any ear is in proximity to the audio device. (Fig. 5, para. 74-75, 228- The method further includes determining values of one or more features of the aural signal that indicate, as a result of playing the source audio signal, a characteristic of a space in which the user earpiece is located. The method further includes determining whether the one or more features of the aural signal match one or more acoustic signatures that are registered with a user account. The method further includes determining, based on whether the one or more features of the aural signal match the one or more acoustic signatures that are registered with the user account, whether to perform a specified action.)

30. The system according to claim 25, wherein the one or more ear biometric features comprise one or more of: one or more resonant frequencies; one or more antiresonant frequencies; oto-acoustic emissions; heart-rate variability; bone-conducted voice signals. (para. 23, 28-30- intrinsic characteristics of the earbud 106 and the unique acoustic properties of the user's ear that at last partially define the space in which the source audio signal s is played.)

31. The system according to claim 25, wherein the extracted ear biometric features comprise a plurality of different types of ear biometric feature, and wherein the ear biometric authentication module is operative to apply a biometric fusion technique to generate the first output. (Fig. 6)

32. The system according to claim 25, wherein the data signal is an audio signal. (Fig. 7, para. 78- the audio processing device plays a source audio signal s through an earpiece)


33. An electronic device, comprising: the system as claimed in claim 25. (Fig. 2A)

34. The electronic device according to claim 33, wherein the electronic device is the audio device. (Fig. 2A)

35. The electronic device according to claim 33, wherein the electronic device is a host device coupled to the audio device. (Fig. 2A)

Regarding claims 36-44, the subject matter claimed pertain to method steps that correspond to the system elements of claims 25-32 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

Regarding claim 45, the rejection of claim 25 is incorporated herein. A system for detecting the presence of an ear in proximity to an audio device, the system comprising: an input for obtaining a data signal from the environment of the audio device (Fig. 7, #702); and an ear biometric authentication module configured to: compare one or more ear biometric features, extracted from the data signal (Fig. 7, # 704-705), to an ear biometric template; calculate one or more scores based on the comparison, the one or more scores being indicative of a distance between the one or more extracted ear biometric features and the ear biometric template ((Fig. 7, # 704-705)); compare the one or more scores to a threshold (Fig. 7, #712); and generate an output indicative of the presence or absence of any ear in proximity to the audio device based on the comparison of the one or more scores to the threshold (Fig. 7, #714).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433             


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433